Title: To Thomas Jefferson from Gabriel Duvall, 11 December 1807
From: Duvall, Gabriel
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington, Dec. 11. 1807.
                        
                        The contents of the enclosed letter will explain the cause of my sending it to You.
                        I have very little acquaintance with Mr. Smith. Those by whom he is recommended, are reputable &
                            merit confidence.
                        I am with every sentiment of Respect & esteem, your obedt. Srt.
                        
                            G. Duvall.
                            
                        
                    